Citation Nr: 1137813	
Decision Date: 10/07/11    Archive Date: 10/11/11

DOCKET NO.  08-29 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for lumbar disc disease L4-L5 with protrusion and possible impingement of L4 nerve root and L3-L4 mild disc bulge (low back disability).

2.  Entitlement to a rating in excess of 10 percent for pes planus.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to January 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2007 and September 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

A Travel Board hearing was held in January 2010 with the Veteran in St. Petersburg, Florida, before the undersigned Veterans Law Judge, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

The Board previously remanded the Veteran's claims in June 2010 for additional development.  The case now returns to the Board for additional appellate review.

The Veteran recently submitted additional evidence in support of his claim.  However, as that evidence is duplicative, consideration by the Agency of Original Jurisdiction (AOJ) is not warranted.  See 38 C.F.R. § 20.1304(c) (2010).

The issues of entitlement to a rating in excess of 20 percent and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  Prior to September 11, 2010, the Veteran's bilateral pes planus was manifested by moderate pronation, bilateral misalignment of the Achilles tendon, and mild swelling.

2.  From September 11, 2010, the Veteran's bilateral pes planus is manifested by mild pronation and unilateral inward bowing of the tendo achillis; pain on manipulation, callosities and swelling were not demonstrated.


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent disability rating for pes planus have been met prior to September 11, 2010.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5276 (2010).

2.  The criteria for a rating in excess of 10 percent for pes planus have not been met from September 11, 2010.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5276 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2010).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Board notes that effective May 30, 2008, VA amended its regulations governing VA's duty to provide notice to a claimant regarding the information necessary to substantiate a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes the portion of the regulation which states that VA will request that the claimant provide any evidence in his possession that pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 2008).
	
Prior to the initial adjudication of the Veteran's claims, a letter dated in May 2008 was sent to the Veteran in accordance with the duty to notify provisions of the VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was notified of the evidence that was needed to substantiate his claim; what information and evidence that VA will seek to provide and what information and evidence the Veteran was expected to provide, and that VA would assist him in obtaining evidence, but that it was his responsibility to provide VA with any evidence pertaining to his claims.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran was also notified of the criteria for establishing an effective date and disability rating.

The notice requirements under 38 U.S.C.A. § 5103 underwent significant changes during the pendency of the Veteran's appeal.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) recently held that, for increased rating claims, notice provided to the Veteran under 38 U.S.C.A. § 5103 need not be "veteran specific," and that VA is not required to notify the Veteran that he may submit evidence of the effect of his worsening disability on his daily life, nor is VA required to notify the Veteran of diagnostic codes that his disability may be rated under.  See Vazquez-Flores/Wilson v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Nonetheless, the Veteran was provided with such notice in December 2008.

The Veteran's service treatment records, VA treatment records, private treatment records, VA authorized examination reports, lay statements, and hearing transcript have been associated with the claims file.  The Board specifically notes that the Veteran was afforded VA examinations with respect to his disability.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

As set forth in greater detail below, the Board finds that the VA examinations obtained in this case are adequate as they are collectively predicated on a review of the claims file; contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and record the relevant findings for rating the Veteran's bilateral pes planus disorder.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).

VA has provided the Veteran with opportunity to submit evidence and arguments in support of his claim.  The Veteran and his representative have not made the Board aware of any additional evidence that needs to be obtained prior to appellate review.  The record is complete and the case is ready for review.

B.  Applicable Law

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2010).

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  The Court has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2008).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran raised them, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Generally, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).

The U.S. Court of Appeals for Veterans Claims (Court) has held that the RO must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) did not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  However, the Board notes that the guidance provided by the Court in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.

The Veteran is currently assigned a 10 percent rating under Diagnostic Code 5276.  Under that Diagnostic Code, pes planus will be rated 10 percent rating disabling for moderate involvement, whether unilateral or bilateral, with objective evidence of weight-bearing line over or medial to the great toe, inward bowing of the tendon Achilles, pain on manipulation and use of the feet.  A 30 percent evaluation is assignable for severe bilateral involvement, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities, etc.  A 50 percent rating is assignable for pronounced bilateral acquired flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendon Achilles on manipulation, not improved by orthopedic shoes or appliances.  See 38 C.F.R. § 4.71a, Diagnostic Code 5276.

The Board notes that words such as "severe" and "moderate" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6 (2010).  Although the use of similar terminology by medical professionals should be considered, is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 4.2, 4.6 (2010).

C.  Evidence

The Board notes that the evidence reflects complaints and diagnoses related to bilateral neuropathy of the lower extremities.  Therefore, the Board's discussion of the evidence in this case will be limited to orthopedic symptoms of the feet and other findings addressing the rating criteria identified above.

X-rays dated January 2007 reflect mild arthritic changes in the right foot, and no significant findings in the left foot.

The Veteran underwent a VA examination in June 2008.  He complained of pain and weakness in his feet.  Pain medication provided some relief.  He had been utilizing insoles and arch supports for over 20 years.  He had difficulty walking due to a combination of disabilities.  On examination, the Veteran had moderately severe bilateral pes planus, with mild to moderate pronation.  The Achilles tendons were not aligned.  There was no evidence of tenderness, instability, or weakness.  There was mild swelling but no edema.  There was no evidence of abnormal weight bearing, calluses, or unusual shoe wear.  There was no pain on manipulation.  The examiner diagnosed the Veteran with "moderate" bilateral pes planus.

In March 2009, the Veteran demonstrated 4/5 to 5/5 dorsiflexion strength bilaterally, limited by effort.

The Veteran testified at a Travel Board hearing in January 2010.  He stated that his symptoms were not relieved by arch supports or special shoes.  He reported that he had swelling of the feet, an inward bowing of the Achilles tendon, and pain on manipulation.  Sometimes his feet hurt enough that he could not walk.  He had cramping, lack of endurance, and excess fatigability.  He felt he had stress fractures in his feet.  He ambulated with a cane.  He had recently received injections in his feet, but they did not provide any relief.  

The Veteran underwent a VA examination in September 2010.  He reported pain, stiffness and swelling when standing and walking, and at rest.  These symptoms occurred primarily on the plantar aspects of both feet.  He experienced flare-ups about once per month, lasting 2 to 3 days.  He reported no limitation with standing, but could only walk about 20 feet.  He ambulated with a cane, but this was the result of lumbar disease and peripheral neuropathy.  He treated his condition with medication.  On examination, there was no painful motion, swelling, tenderness, instability or weakness of the feet . There were no skin or vascular abnormalities.  With respect to the left foot, Achilles alignment was normal with weight-bearing and nonweight-bearing.  An arch was present on nonweight-bearing, but absent on weight bearing.  The weight-bearing line was medial to great toe.  There was no forefoot or midfoot malalignment, but there was mild pronation.  There was no pain on manipulation or varus valgus angulation of the os calcis.  With respect to the right foot, Achilles alignment was normal with nonweight-bearing.  However, there was inward bowing with weight-bearing.  This bowing was partially correctable with manipulation, and did not result in pain or spasm.  The weight-bearing line was over the great toe.  There was no forefoot or midfoot malalignment, but there was mild pronation.  There was no pain on manipulation.  There was a 10 degree valgus angulation of the os calcis that was correctible with manipulation.  The examiner noted that occupational and daily activity effects could not be assessed because the Veteran had subjective severe neuropathy that was separate from pes planus pain.

In a November 2010 statement, the Veteran reported that he did not have calluses on his feet because of how much walking he did.  He had been treated with arch support shoes, splints, and boots, but none of them adequately treated his condition.  Sitting in a hot bath provided some relief.

D.  Analysis

Based on the evidence of record, the Board finds that a staged rating is warranted.  Prior to September 11, 2010, a 30 percent rating is warranted.  The Veteran's June 2008 VA examination documented mild to moderate pronation, and the bilateral Achilles tendons were not aligned.  Swelling was also present.  While the examiner indicated that the Veteran had "moderate" pes planus, he also used the term "moderately severe" earlier in the examination report.   As discussed above, such statements are not definitive with respect to the rating criteria.  Nonetheless, the Board finds them to be probative in assessing the severity of the Veteran's pes planus condition.  The Board also notes that the Veteran's condition was not manifested with pain on manipulation or callosities.  However, when resolving all doubts in the Veteran's favor, the Board finds that his bilateral pes planus results in a level of impairment consistent with the higher 30 percent rating for this period.

A higher 50 percent rating is not warranted, as the Veteran's condition did not result in extreme tenderness of the plantar surfaces of the feet, marked displacement of the tendo achillis, or marked pronation.

From September 11, 2010, however, a 10 percent rating is warranted.  The VA examination conducted on that date noted only mild pronation bilaterally.   Only the right foot demonstrated any misalignment of the Achilles tendon, and no swelling was present on examination.  There continued to be no pain on manipulation or characteristic callosities.  These findings are consistent with the assigned 10 percent rating for this period.

E.  Extraschedular Consideration

In evaluating the Veteran's claims for higher ratings, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the bilateral pes planus with the established criteria found in the rating schedule for that disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his disability.  Indeed, it does not appear from the record that he has been hospitalized at all for those disabilities.  There is no persuasive evidence in the record to indicate that the service-connected disability on appeal, alone, would cause any impairment with employment over and above that which is already contemplated in the assigned schedular rating.  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Further, 38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  Factors such as requiring periodic medical attention are clearly contemplated in the Schedule and provided for in the evaluations assigned herein.  What the evidence does not demonstrate in this case is that the manifestations of the Veteran's service-connected disability has resulted in unusual disability or impairment that has rendered the criteria and/or degrees of disability contemplated in the Schedule impractical or inadequate.  Accordingly, consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in this case.


ORDER

A 30 percent rating for pes planus prior to September 11, 2010 is granted, subject to the laws and regulations governing the award of monetary benefits.

A rating in excess of 10 percent for pes planus from September 11, 2010 is denied.


REMAND

As noted above, the Veteran's claims were previously remanded by the Board in June 2010.  At the time, the Veteran was assigned a 20 percent rating for his service-connected low back disability.  Pursuant to the remand, the Veteran underwent a VA examination in September 2010 to determine the nature and severity of his low back disability.  Subsequently, the AMC promulgated a supplemental statement of the case (SSOC) in November 2010, which denied entitlement to a rating in excess of 40 percent for the Veteran's low back disability.  The language in the SSOC discussing the Veteran's low back claim suggests that a higher 40 percent rating was awarded.  However, there was no rating decision or coded rating sheet associated with the November 2010 SSOC.  Without such documentation, and without more specific language in the SSOC, the Board cannot discern if the Veteran was granted a higher rating for his low back disability, and if so, what the effective date was for that granted increase.  Therefore, on remand, a coded rating sheet detailing the Veteran's assigned disability ratings and effective dates must be associated with the claims file.

Because the Veteran's claim for entitlement to a TDIU requires information regarding the Veteran's assigned disability ratings and effective dates, the Board finds that issue is inextricably intertwined with the Veteran's low back disability claim and cannot be adjudicated at this time.  See Tyrues v. Shinseki, 23 Vet. App. 166, 178 (2009) (en banc).

Accordingly, the case is REMANDED for the following action:

A copy of the Veteran's coded rating sheet, detailing his assigned disability ratings and effective dates for all service-connected conditions should be associated with the claims file.

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


